

116 S3496 IS: Preventing Layoffs During a Public Health Emergency Act of 2020
U.S. Senate
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3496IN THE SENATE OF THE UNITED STATESMarch 12, 2020Mr. Reed (for himself, Mr. Whitehouse, and Mr. Sanders) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide for Federal financing of short-time compensation programs during public health emergencies.1.Short title; table of contents(a)In generalThis Act may be cited as the Preventing Layoffs During a Public Health Emergency Act of 2020.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Federal financing of short-time compensation payments during a public health emergency in States with programs in law.Sec. 3. Temporary Federal financing of short-time compensation agreements during a public health emergency.Sec. 4. Assistance and guidance in implementing short-time compensation programs.2.Federal financing of short-time compensation payments during a public health emergency in States with programs in law(a)Payments to States(1)In generalSubject to paragraph (3) and subsections (b) and (c), there shall be paid to a State an amount equal to 100 percent of the amount of short-time compensation paid under a short-time compensation program (as defined in section 3306(v) of the Internal Revenue Code of 1986) under the provisions of the State law in any area of the State for which a public health emergency has been declared.(2)Terms of paymentsPayments made to a State under paragraph (1) shall be payable by way of reimbursement in such amounts as the Secretary estimates the State will be entitled to receive under this section for each calendar month, reduced or increased, as the case may be, by any amount by which the Secretary finds that the Secretary’s estimates for any prior calendar month were greater or less than the amounts which should have been paid to the State. Such estimates may be made on the basis of such statistical, sampling, or other method as may be agreed upon by the Secretary and the State agency of the State involved.(3)Limitations on payments(A)General payment limitationsNo payments shall be made to a State under this section for short-time compensation paid to an individual by the State during a benefit year in excess of 26 times the amount of regular compensation (including dependents’ allowances) under the State law payable to such individual for a week of total unemployment.(B)Employer limitationsNo payments shall be made to a State under this section for benefits paid to an individual by the State under a short-time compensation program if such individual is employed by the participating employer on a seasonal, temporary, or intermittent basis.(b)Applicability during a public health emergency and for 1 year after the end of such emergencyPayments to a State under subsection (a) shall be available, with respect to an area, for weeks of unemployment—(1)beginning on or after the date of the declaration of a public health emergency for the area (but in no case earlier than the date of the enactment of this Act); and(2)ending on or before the date that is 1 year after the date of the termination of such declaration for such area.(c)New programsSubject to subsection (b), if at any point after the date of enactment of this Act a State enacts a State law providing for the payment of short-time compensation under a short-time compensation program that meets the definition of such a program under section 3306(v) of the Internal Revenue Code of 1986, the State shall be eligible for payments under this section after the effective date of such enactment.(d)Funding and certifications(1)FundingThere are appropriated, out of moneys in the Treasury not otherwise appropriated, such sums as may be necessary for purposes of carrying out this section.(2)CertificationsThe Secretary shall from time to time certify to the Secretary of the Treasury for payment to each State the sums payable to such State under this section.(e)DefinitionsIn this section:(1)Public health emergencyThe term public health emergency means a public health emergency declared for an area by—(A)the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d); or (B)a State public health official with the authority to declare such an emergency for the area. (2)SecretaryThe term Secretary means the Secretary of Labor.(3)State; State agency; State lawThe terms State, State agency, and State law have the meanings given those terms in section 205 of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note).(f)Technical correction to definitionSection 3306(v)(6) of the Internal Revenue Code of 1986 (26 U.S.C. 3306) is amended by striking Workforce Investment Act of 1998 and inserting Workforce Innovation and Opportunity Act.3.Temporary Federal financing of short-time compensation agreements during a public health emergency(a)Federal-State agreements(1)In generalAny State which desires to do so may enter into, and participate in, an agreement under this section with the Secretary provided that such State’s law does not provide for the payment of short-time compensation under a short-time compensation program (as defined in section 3306(v) of the Internal Revenue Code of 1986).(2)Ability to terminateAny State which is a party to an agreement under this section may, upon providing 30 days’ written notice to the Secretary, terminate such agreement.(b)Provisions of Federal-State agreement(1)In generalSubject to paragraph (2) and subsections (d) and (e), any agreement under this section shall provide that the State agency of the State will make payments of short-time compensation under a plan approved by the State in any area of the State for which a public health emergency has been declared. Such plan shall provide that payments are made in accordance with the requirements under section 3306(v) of the Internal Revenue Code of 1986.(2)Limitations on plans(A)General payment limitationsA short-time compensation plan approved by a State shall not permit the payment of short-time compensation to an individual by the State during a benefit year in excess of 26 times the amount of regular compensation (including dependents’ allowances) under the State law payable to such individual for a week of total unemployment.(B)Employer limitationsA short-time compensation plan approved by a State shall not provide payments to an individual if such individual is employed by the participating employer on a seasonal, temporary, or intermittent basis.(3)Employer payment of costsAny short-time compensation plan entered into by an employer must provide that the employer will pay the State an amount equal to one-half of the amount of short-time compensation paid under such plan. Such amount shall be deposited in the State’s unemployment fund and shall not be used for purposes of calculating an employer’s contribution rate under section 3303(a)(1) of the Internal Revenue Code of 1986.(c)Payments to States(1)In generalThere shall be paid to each State with an agreement under this section an amount equal to—(A)one-half of the amount of short-time compensation paid to individuals by the State pursuant to such agreement; and(B)any additional administrative expenses incurred by the State by reason of such agreement (as determined by the Secretary).(2)Terms of paymentsPayments made to a State under paragraph (1) shall be payable by way of reimbursement in such amounts as the Secretary estimates the State will be entitled to receive under this section for each calendar month, reduced or increased, as the case may be, by any amount by which the Secretary finds that the Secretary’s estimates for any prior calendar month were greater or less than the amounts which should have been paid to the State. Such estimates may be made on the basis of such statistical, sampling, or other method as may be agreed upon by the Secretary and the State agency of the State involved.(3)FundingThere are appropriated, out of moneys in the Treasury not otherwise appropriated, such sums as may be necessary for purposes of carrying out this section.(4)CertificationsThe Secretary shall from time to time certify to the Secretary of the Treasury for payment to each State the sums payable to such State under this section.(d)Applicability during a public health emergency and for 1 year after the end of such emergency(1)In generalSubject to paragraph (2), after an agreement is entered into under this section, such agreement shall apply, with respect to an area, to weeks of unemployment—(A)beginning on or after the date of the declaration of a public health emergency for the area; and(B)ending on or before the date that is 1 year after the date of the termination of such declaration for such area.(2)TerminationNo payments shall be made under an agreement under this section for weeks of unemployment beginning on or after the date that is 2 years after the date of enactment of this Act.(e)Special ruleIf a State has entered into an agreement under this section and subsequently enacts a State law providing for the payment of short-time compensation under a short-time compensation program that meets the definition of such a program under section 3306(v) of the Internal Revenue Code of 1986, the State—(1)shall not be eligible for payments under this section for weeks of unemployment beginning after the effective date of such State law; and(2)shall be eligible to receive payments under the provisions of section 2 after the effective date of such State law.(f)DefinitionsIn this section:(1)Public health emergencyThe term public health emergency means a public health emergency declared for an area by—(A)the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d); or (B)a State public health official with the authority to declare such an emergency for the area. (2)SecretaryThe term Secretary means the Secretary of Labor.(3)State; State agency; State lawThe terms State, State agency, and State law have the meanings given those terms in section 205 of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note).4.Assistance and guidance in implementing short-time compensation
 programs(a)In generalIn order to assist States in establishing, qualifying, and implementing short-time compensation programs (as defined in section 3306(v) of the Internal Revenue Code of 1986), the Secretary of Labor (in this section referred to as the Secretary) shall—(1)develop model legislative language which may be used by States in developing and enacting such programs and periodically review and revise such model legislative language;(2)provide technical assistance and guidance in developing, enacting, and implementing such programs; and(3)establish reporting requirements for States, including reporting on—(A)the number of estimated averted layoffs;(B)the number of participating employers and workers; and(C)such other items as the Secretary of Labor determines are appropriate.(b)Model language and guidanceThe model language and guidance developed under subsection (a) shall allow sufficient flexibility by States and participating employers while ensuring accountability and program integrity.(c)ConsultationIn developing the model legislative language and guidance under subsection (a), and in order to meet the requirements of subsection (b), the Secretary shall consult with employers, labor organizations, State workforce agencies, and other program experts. 